AFFIRM; and Opinion Filed May 13, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                  Nos. 05-09-01346-CR, 05-09-01347-CR, 05-09-01348-CR,
                     05-09-01349-CR, 05-09-01350-CR, 05-09-01351-CR,
                     05-09-01352-CR, 05-09-01353-CR, 05-09-01354-CR

                           RONALD ADOLPH MOORE, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
  Trial Court Cause Nos. F04-73145-TH, F07-00847-NH, F07-00848-NH, F07-00849-NH,
      F07-00850-NH, F07-00851-NH, F07-00852-NH, F07-00853-NH, F07-00854-NH

                               MEMORANDUM OPINION
                          Before Justices Bridges, O’Neill, and Murphy
                                   Opinion by Justice Murphy
       This is the second time Ronald Adolph Moore has asked this Court to address the issue in

this case—the validity of the search warrant for his residence. In Moore’s first appeal, we

concluded sufficient evidence to establish probable cause supported the search warrant. See

State v. Moore, No. 05-06-01295-CR, 2007 WL 4305374, at *5 (Tex. App.—Dallas, Dec. 11,

2007, pet. ref’d). Based on the “law of the case” doctrine, we affirm the trial court’s judgments.

                                        BACKGROUND

       Moore was charged with possession of child pornography. See TEX. PENAL CODE ANN. §

43.26 (West Supp. 2012). He filed a pretrial motion to suppress, arguing the search warrant for

his residence was unlawful. He specifically asserted the affidavit supporting the warrant failed
to establish probable cause because it failed to “allege sufficient underlying facts to demonstrate

that there was a fair probability that contraband or evidence would be found at the location to be

searched.” Moore, 2007 WL 4305374, at *2. The trial court granted Moore’s motion. Id. at *1.

       The State filed an interlocutory appeal, which this Court addressed in Moore. See id. We

reversed the trial court’s order, concluding that “after reviewing de novo the facts set out in the

four corners of the affidavit . . . the affidavit was sufficient to allow the magistrate to have

independently determined probable cause without merely ratifying the bare conclusions of

others.” Id. at *5. We remanded the case to the trial court for further proceedings. Id.

       After the case was remanded, Moore was charged in a total of nine separate indictments,

one for each image of child pornography he possessed. Moore filed a motion to suppress in each

case, which the trial court denied. Moore pleaded guilty in one case and nolo contendere in the

other eight cases pursuant to a plea agreement. The trial court deferred adjudication of guilt and

imposed ten years’ community supervision. This appeal followed.

                                         DISCUSSION

       Moore argues this Court’s previous disposition regarding his motion to suppress was

clearly erroneous because it was both inconsistent with and failed to consider precedence on

identical issues; he also claims we relied on an opinion that was distinguishable. The State

responds that Moore cannot challenge the issue of the validity of the search warrant in case

number F04-73145-TH because our prior opinion upholding the validity of the search warrant is

the “law of the case.” It also argues Moore’s challenge to the sufficiency of the warrant is barred

in the remaining cases by issue preclusion.

       The “law of the case” doctrine provides in its most basic form that an appellate court’s

resolution of a question of law in a previous appeal of the same case will govern the disposition

of the same issue in a subsequent appeal. Howlett v. State, 994 S.W.2d 663, 666 (Tex. Crim.

                                               –2–
App. 1999) (quoting Ex parte Granger, 850 S.W.2d 513, 523 (Tex. Crim. App. 1993)). The

doctrine is a court-made prudential doctrine—not required by constitution or statute—designed

to promote judicial consistency and efficiency. Ex parte Granger, 850 S.W.2d at 516. The

doctrine assures trial courts they can rely on the appellate court’s disposition of an issue and

provides those courts incentive to follow the appellate decision closely. Howlett, 994 S.W.2d at

666.

       The doctrine’s application is not inflexible. Howlett, 994 S.W.2d at 666; Ex parte

Granger, 850 S.W.2d at 516. An appellate court may reconsider its earlier disposition of a point

of law if the court determines there are “exceptional” circumstances that mitigate against relying

on the prior decision. Howlett, 994 S.W.2d at 666. Where the facts and issues are identical in a

second appeal, the most common “exceptional” circumstance is that the earlier decision appears

to have been “clearly erroneous.” Id. Moore relies solely on the “clearly erroneous” exception

as the basis for his second appeal of the same issue.

       Moore recognizes this Court previously considered the same search warrant and affidavit

in his assertion the previous disposition was clearly erroneous. We reached the following

conclusion in our prior opinion:

       [T]he affidavit was sufficient to allow the magistrate to have independently
       determined probable cause without merely ratifying the bare conclusions of others
       . . . . More specifically, we hold that, considering the totality of the circumstances,
       the magistrate could have reasonably inferred from the facts set out in the
       affidavit the following: [Moore] . . . had internet access at his home; [Moore],
       using his name, set up a Yahoo account; pornographic images were uploaded to
       that account; and the pornographic images were uploaded from a computer
       located in [Moore’s] home. We further hold, therefore, the magistrate could have
       reasonably concluded a probability existed that child pornography would be found
       at [Moore’s] residence.

Moore, 2007 WL 4305374, at *5.

       Moore raises the very same arguments in this appeal that he raised in his first appeal;

arguments we rejected.     See generally Smithwick v. State, No. 04-09-00570-CR, 2010 WL
                                                –3–
4679821 (Tex. App.—San Antonio Nov. 17, 2010, pet. ref’d, untimely filed) (mem. op., not

designated for publication) (concluding “law of the case” doctrine applies because appellant’s

argument in second appeal was essentially the same argument in first appeal, appellant does not

assert any new facts, and he does not show holding in first appeal was clearly erroneous). His

central argument focuses on the sufficiency of the affidavit supporting the warrant to give the

magistrate enough facts to infer that contraband would be found in his home. See Moore, 2007
WL 4305374, at *4. We concluded the affidavit was sufficient. See id. at *5.

          Moore’s arguments regarding the underlying claim are also the same. For example, he

asserts our previous conclusion the magistrate could have determined probable cause

independently required abdication—not deference—to the magistrate. Similarly, he argued in

the previous appeal that “this Court and the Trial Court should not defer [to the magistrate] to the

point of abdication.” Id. at 4. Moore also asserts “[t]he affiant never established the requisite

nexus between his home and [the pornographic] images”; he argued in the first appeal the

supporting affidavit must establish a nexus between the house to be searched and the evidence

sought.     Id. at *2.   Although Moore raises no new arguments regarding the underlying

sufficiency claim, he contends our previous decision was clearly erroneous. His analysis falls

within two general categories.

          First, Moore argues this Court relied on an opinion that was factually discrete and

distinguishable from his circumstances.        He specifically reasons that we relied almost

exclusively on Rodriguez v. State, 232 S.W.3d 55 (Tex. Crim. App. 2007), to reverse the trial

court’s decision in the first appeal even though Rodriguez is “wholly distinguishable on a factual

basis and the inferences made by the magistrate in Rodriguez are baby steps compared to the

broad jumps made in the present cases.” This is essentially the same argument Moore raised in

his first appeal. See Moore, 2007 WL 4305374, at *4 (summarizing Moore’s argument that

                                                –4–
Rodriguez is factually distinguishable). Significantly, nowhere in our previous opinion did we

make any factual comparison between Rodriguez and Moore’s circumstances. Instead, we relied

on Rodriguez for the legal standard that an affidavit must be sufficient to allow the magistrate to

determine probable cause independently without merely ratifying the bare conclusions of others.

See id. at *5; Rodriguez, 232 S.W.3d at 61. That standard is binding on this Court. See

McKinney v. State, 177 S.W.3d 186, 192 (Tex. App.—Houston [1st Dist.] 2005) (intermediate

appellate courts must follow binding precedent from the Texas Court of Criminal Appeals),

aff’d, 207 S.W.3d 366 (Tex. Crim. App. 2006).

       Second, Moore argues this Court did not “hold consistent or even consider precedence on

identical issues.” He cites other courts of appeals decisions and various federal district court

cases as precedent for his argument a connection was missing between the conduct alleged in the

affidavit and Moore. For example, Moore points to an Amarillo Court of Appeals decision,

Taylor v. State, 54 S.W.3d 21 (Tex. App.—Amarillo 2001, no pet.), as a case demonstrating “[a]

good example of what a responsible magistrate should require before signing a search warrant.”

He cites State v. Duncan, 72 S.W.3d 803 (Tex. App.—Fort Worth, 2002 pet. ref’d, untimely

filed), a decision by the Fort Worth Court of Appeals, to argue that “[i]n cases where the

affidavit is found to support the search of a home, the deciding factors are a personal connection

between the screen name or the online account and the individual . . . .” He also references a

First District Court of Appeals decision, State v. Stone, 137 S.W.3d 167 (Tex. App.—Houston

[1st. Dist.] 2004, pet. ref’d), as an example where there was a sufficient connection and a

reasonable inference by the magistrate to justify the issuance of a warrant.

       As discussed above, we previously rejected the same arguments in Moore’s first appeal.

Even assuming Moore’s cited cases were factually similar to Moore’s circumstances, Taylor,

Duncan, and Stone were decided by different intermediate courts of appeals. This Court is not

                                                –5–
bound by decisions of other appellate courts. See Shook v. State, 244 S.W.2d 220, 221 (Tex.

Crim. App. 1951) (“It is rudimentary that courts are not bound by the decisions of other courts of

equal jurisdiction.”).   Similarly, this Court is not bound by lower federal court decisions.

Stewart v. State, 686 S.W.2d 118, 121 (Tex. Crim. App. 1984); Lopez v. State, 860 S.W.2d 938,

943 (Tex. App.—San Antonio 1993, no pet.). Thus, not following those decisions cannot be

“clearly erroneous.”

                                        CONCLUSION

       Moore has failed to demonstrate our previous decision was clearly erroneous, which is

the only exception to the “law of the case” doctrine he raises on appeal. The general rule of the

doctrine thus applies, and our prevision decision is dispositive of Moore’s current appeal. The

scope of the doctrine is broad enough to cover all nine of Moore’s separate cases. See Ware v.

State, 736 S.W.2d 700, 701 (Tex. Crim. App. 1987) (concluding the “law of the case” doctrine is

not just applicable to subsequent appeals of the same case, but to cases where “the facts and legal

issues . . . on appeal are virtually identical with those in a previous appeal.”). We thus overrule

Moore’s sole issue and affirm the trial court’s judgment.




                                                     /Mary Murphy/
                                                     MARY MURPHY
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47

091346F.U05




                                               –6–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RONALD ADOLPH MOORE, Appellant                       On Appeal from the Criminal District Court
                                                     No. 1, Dallas County, Texas
No. 05-09-01346-CR        V.                         Trial Court Cause No. F04-73145-TH.
                                                     Opinion delivered by Justice Murphy.
THE STATE OF TEXAS, Appellee                         Justices Bridges and O’Neill participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 13th day of May, 2013.




                                                     /Mary Murphy/
                                                     MARY MURPHY
                                                     JUSTICE




                                               –7–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RONALD ADOLPH MOORE, Appellant                       On Appeal from the Criminal District Court
                                                     No. 1, Dallas County, Texas
No. 05-09-01347-CR        V.                         Trial Court Cause No. F07-00847-NH.
                                                     Opinion delivered by Justice Murphy.
THE STATE OF TEXAS, Appellee                         Justices Bridges and O’Neill participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 13th day of May, 2013.




                                                     /Mary Murphy/
                                                     MARY MURPHY
                                                     JUSTICE




                                               –8–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RONALD ADOLPH MOORE, Appellant                       On Appeal from the Criminal District Court
                                                     No. 1, Dallas County, Texas
No. 05-09-01348-CR        V.                         Trial Court Cause No. F07-00848-NH.
                                                     Opinion delivered by Justice Murphy.
THE STATE OF TEXAS, Appellee                         Justices Bridges and O’Neill participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 13th day of May, 2013.




                                                     /Mary Murphy/
                                                     MARY MURPHY
                                                     JUSTICE




                                               –9–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RONALD ADOLPH MOORE, Appellant                        On Appeal from the Criminal District Court
                                                      No. 1, Dallas County, Texas
No. 05-09-01349-CR        V.                          Trial Court Cause No. F07-00849-NH.
                                                      Opinion delivered by Justice Murphy.
THE STATE OF TEXAS, Appellee                          Justices Bridges and O’Neill participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 13th day of May, 2013.




                                                  /Mary Murphy/
                                                  MARY MURPHY
                                                  JUSTICE




                                               –10–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RONALD ADOLPH MOORE, Appellant                        On Appeal from the Criminal District Court
                                                      No. 1, Dallas County, Texas
No. 05-09-01350-CR        V.                          Trial Court Cause No. F07-00850-NH.
                                                      Opinion delivered by Justice Murphy.
THE STATE OF TEXAS, Appellee                          Justices Bridges and O’Neill participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 13th day of May, 2013.




                                                  /Mary Murphy/
                                                  MARY MURPHY
                                                  JUSTICE




                                               –11–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RONALD ADOLPH MOORE, Appellant                        On Appeal from the Criminal District Court
                                                      No. 1, Dallas County, Texas
No. 05-09-01351-CR        V.                          Trial Court Cause No. F07-00851-NH.
                                                      Opinion delivered by Justice Murphy.
THE STATE OF TEXAS, Appellee                          Justices Bridges and O’Neill participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 13th day of May, 2013.




                                                  /Mary Murphy/
                                                  MARY MURPHY
                                                  JUSTICE




                                               –12–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RONALD ADOLPH MOORE, Appellant                        On Appeal from the Criminal District Court
                                                      No. 1, Dallas County, Texas
No. 05-09-01352-CR        V.                          Trial Court Cause No. F07-00852-NH.
                                                      Opinion delivered by Justice Murphy.
THE STATE OF TEXAS, Appellee                          Justices Bridges and O’Neill participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 13th day of May, 2013.




                                                  /Mary Murphy/
                                                  MARY MURPHY
                                                  JUSTICE




                                               –13–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RONALD ADOLPH MOORE, Appellant                        On Appeal from the Criminal District Court
                                                      No. 1, Dallas County, Texas
No. 05-09-01353-CR        V.                          Trial Court Cause No. F07-00853-NH.
                                                      Opinion delivered by Justice Murphy.
THE STATE OF TEXAS, Appellee                          Justices Bridges and O’Neill participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 13th day of May, 2013.




                                                  /Mary Murphy/
                                                  MARY MURPHY
                                                  JUSTICE




                                               –14–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RONALD ADOLPH MOORE, Appellant                        On Appeal from the Criminal District Court
                                                      No. 1, Dallas County, Texas
No. 05-09-01354-CR        V.                          Trial Court Cause No. F07-00854-NH.
                                                      Opinion delivered by Justice Murphy.
THE STATE OF TEXAS, Appellee                          Justices Bridges and O’Neill participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 13th day of May, 2013.




                                                  /Mary Murphy/
                                                  MARY MURPHY
                                                  JUSTICE




                                               –15–